Case ase EQ dhob4so-Parpictindies2*/ Fred oBAsy a0! Page 1 of 1

MEMO ENDORSED

August 12, 2021

Hon. Lewis A. Kaplan
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

re: USA v. Suleiman
20cr450(LAK)

Dear Judge Kaplan;

With the consent of the Government, by AUS Fiddelman, | write to request sentencing be
continued to an early October date convenient to the Court, I did not receive the PSR until July
13, 2021, and I am still in the process og obtaining sentencing materials from outside the USA.

Thank you.

Respectfully.

B. Alan Seidler

by ECF

Seaton, tHe cred) oak. |
d

(2lo(24 at” 2S fu
SO ORDERED Y.

LEWIS A. KAPLAN, USD

R/i3/e7

 
